September 20 , 2012 Via EDGAR Securities and Exchange Commission Division of Investment Management treet, NE Washington D.C. 20549 Re: Principal Funds, Inc. PRE 14A File No. 811-07572 Dear Sir or Madam, Principal Funds, Inc. (the “Registrant”) is filing, pursuant to Regulation 14A under the Securities Exchange Act of 1934, as amended, with the Securities and Exchange Commission (the “Commission”) a Preliminary 14A proxy statement (the “Proxy Statement”). The Proxy Statement is being filed to solicit shareholders of the Global Diversified Income Fund (a series of Principal Funds, Inc) to approve a new sub-advisory agreement with Post Advisory Group, LLC (“Post”) . It is our intent to file the Definitive 14A on October 1, 2012. Please call me at 515-235-9328 or Jennifer Mills at 515-235-9154 if you have any questions. Sincerely, /s/ Adam U. Shaikh Adam U Shaikh Assistant Counsel, Registrant
